Citation Nr: 1439566	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-31 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to initial ratings for posttraumatic stress disorder (PTSD), with insomnia, depression, and anxiety, in excess of 30 percent prior to January 28, 2013, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 2003 to January 2005.  He also had a period of service from August to December 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System.

In a statement dated in January 2010, the Veteran claimed entitlement to service connection for impaired fasting glucose, which to date has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

During the entire period of the claim, the Veteran's PTSD has been manifested by social and occupational impairment that has most nearly approximated deficiencies in most areas.


CONCLUSION OF LAW

The Veteran's PTSD warrants a rating of 70 percent, but not higher, throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


	
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in 2010, prior to the initial adjudication of the claim.  

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected PTSD, most recently in January 2013.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim. 

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2013).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

IV.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The RO initially awarded a 30 percent rating for the Veteran's PTSD, effective January 27, 2010.  A 50 percent rating was assigned effective January 28, 2013, by way of a rating decision of November 2013. 

PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . . . . . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The DSM-IV provides for a global assessment functioning (GAF) score of 41-50 for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While a GAF score of 60-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV, 46-7.  

Here, the Board notes at the outset that since the Veteran's initial claim, filed in January 2010, his medical records and VA examination reports reveal GAF scores ranging from 45 to 75.  The medical records further note that the Veteran has a tendency to "minimize" the severity of his symptoms.  As will be explained below, it is clear the Veteran's actual symptoms were in fact more severe than described by the Veteran.  Thus, in determining the proper rating for the Veteran at various points of time, the Board considered GAF scores as assistive and probative evidence, but the scores are not dispositive and the actually described symptoms in the records are also heavily considered here.  In fact, the Board has found the actually described symptoms more consistent than the GAF scores in this case.

The Veteran's outpatient treatment reports from the Muskogee VAMC, for the period of January 2009 through October 2013 show a consistent history of psychiatric treatment throughout the period.  His records show he has been twice hospitalized on an in-patient basis for f suicidal ideation in December 2010 and September 2011. 

Additionally, the Veteran's outpatient treatment reports show he has consistently reported several significant symptoms which include: depressed mood, anhedonia, poor judgment, intrusive thoughts, nightmares, avoidance of stimuli, hypervigilance, elevated startle response, suicidal thoughts, irritability with periods of violence, episodes of inappropriate behavior as manifested by verbal and physical altercations, frequent panic attacks, impaired impulse control, recurrent family problems, and insomnia.

The Veteran was afforded an initial VA examination in February 2010.  He complained of depression, social isolation, anxiety, irritability, sleep disturbances, and hyperarousal.  It was noted the Veteran was noticeably agitated and restless during the examination, with episodes of impulsive and angry outbursts.  The examiner stated the Veteran had been married for 20 years and also had four children.  The Veteran reported having minimal contact with his children.  At the time he had been working in a metal fabrication shop for nearly 10 years.  The Veteran indicated he was experiencing problems with co-workers, as well as his supervisor as a result of his quick temper, angry outbursts, and fighting.  The examiner found the Veteran had an anxious and depressed affect.  The examiner stated the Veteran's judgment was severely impaired, and also indicated the Veteran was experiencing panic attacks.  The examiner did note memory impairments, such as forgetting names, directions, and recent events.  The Veteran's concentration, speech, and appearance were found to be normal.  He was also noted to be fully oriented.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 75.

The Veteran's spouse submitted a statement in November 2010 indicating she observed the Veteran's symptoms of nightmares, social isolation, anxiety, irritability, poor judgment, panic attacks, and hyperarousal.  The Veteran's outpatient treatment reports show his spouse separated from him in December 2010.   

In September 2011 the police were summoned to the Veteran's residence following an altercation between the Veteran and his mother, after which he was hospitalized at the Oklahoma City VAMC for suicidal ideation.  The Veteran's mother subsequently filed a restraining order against him in October 2013. 

The Veteran was afforded a VA examination in January 2013.  The examiner indicated the Veteran's GAF score at that time was 55.  Additionally, the examiner indicated the Veteran experienced symptoms of depressed mood, anxiety, panic attacks, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining work and social relationships, difficulty with social relationships including work and worklike settings, impaired impulse control, and unprovoked irritability with periods of violence.  

As previously noted, the Veteran worked for nearly a decade as a metal fabricator.    The evidence shows the Veteran was terminated from this position after repeated altercations with his supervisor and co-workers.  Since that time, the Veteran has held sporadic temporary positions, as well as a part-time position delivering newspapers.   

In short, the Veteran's manifestations throughout the pendency of this appeal have been consistently described.  While the Veteran might have "minimized" the severity of his symptoms throughout this time, thus causing a variance in GAF scores and overall evaluations, the actual events since 2010 indicate the Veteran's PTSD is significant.  As indicated above, the Veteran has clear deficits in most areas of life functioning.  His irritability and lack of impulse control have resulted in considerable work problems.  Additionally, the Veteran's social isolation and irritability have also resulted in significant diminution in family relations.  Evidence of impaired thinking has been shown by the Veteran's two in-patient hospitalizations for suicidal ideations.  Furthermore, the VA examiners have indicated the Veteran has "severe" judgment impairments resulting from his PTSD.  Finally, there is also clear evidence of impaired mood, as noted by his continuous treatment for symptoms such as depressed mood, anxiety, impaired affect, and panic attacks.  Based on the foregoing, the Board finds the Veteran's occupational and social impairment throughout the period of the claim most nearly approximates deficiencies in most areas, as required for a 70 percent rating.  	

While the Veteran has had suicidal ideations in the past, there is no evidence of delusions, hallucinations, or grossly inappropriate behavior.  He has been able to perform activities of daily living and is oriented to person, time, and place.  Additionally, while mild memory impairments were noted in the February 2010 VA examination report, there is no indication that it is of such a severity that he forgets names of close relatives, his own occupation, or his own name.  No medical professional has ever opined, and the other evidence does not otherwise show, that the social and occupational impairment from the disability has more nearly approximated the total impairment required for a 100 percent rating at any time during the period of the claim.  For these reasons, the Board finds that an initial rating of 70 percent, and no more, is warranted throughout the pendency of the claim.

V. Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code for the disability rating determined above.  

Consideration has been given to assigning a staged rating for the disability decided herein; however, with regard to the claimed disability, the evidence does not suggest that the severity has fluctuated during the period of this appeal, so a staged rating is not appropriate for this claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Board has considered whether an inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In a statement dated January 4, 2013, the RO contacted the Veteran to determine whether the Veteran wished to raise the issue of entitlement to individual unemployability.  The Veteran expressly indicated it was not his intent to claim entitlement to individual unemployability at that time.  Given the foregoing, and in the absence of any evidence suggestive of unemployability due to the Veteran's service-connected PTSD, the Board finds that the issue entitlement to a TDIU based on the service-connected PTSD has not been raised in this case.


ORDER

The Board having determined that the Veteran's PTSD warrants a 70 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


